Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 27, 2006                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

  129560                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  ALLSTATE INSURANCE COMPANY,                                                                         Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v        	                                                       SC: 129560     

                                                                   COA: 261543      

                                                                   Wayne CC: 04-402445-CK

  DELILAH HILL,

            Defendant,

  and
  STEVEN HUNTINGTON, and 

  SANDRA HUNTINGTON, 

           Defendants-Appellants.                    


  _________________________________________/

        On order of the Court, the application for leave to appeal the August 16, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 27, 2006                      _________________________________________
           p0320                                                              Clerk